                              Case 13-21911   Doc 280   Filed 10/30/18   Page 1 of 3
Entered: October 30th, 2018
Signed: October 29th, 2018

SO ORDERED




                                      UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF MARYLAND
                                               (Greenbelt Division)

         IN RE:                                     :
                                                    :
         Gladstone A. Dainty                        :
                                                    :
                                                    :      Case No: 13-21911
                   Debtor                           :      Chapter 11
                                                    :
         Fairmont 1005 Condominium Association      :
                                                    :
                   Movant,                          :
                                                    :
         v.                                         :
                                                    :
         Gladstone A. Dainty                        :
                                                    :
                                                    :
         and                                        :
                                                    :
         U.S. Trustee                               :
         Trustee                                    :
                                                    :
         Respondents.                               :

                                  CONSENT ORDER MODIFYING AUTOMATIC STAY
                   Case 13-21911          Doc 280       Filed 10/30/18       Page 2 of 3




        Upon consideration of the Movant’s filing of the Motion to Lift Stay, , the Debtor’s Response, and

the consent of the parties hereto, it is by the United States Bankruptcy Court for the District of Maryland,
        ORDERED, that the automatic stay imposed by 11 U.S.C. 362(a) is hereby modified so that

Movant, Fairmont 1005 Condominium Association may bring suit against the Debtor for post-petition

amounts claimed due only, totaling $29,172.00, unless the Debtor makes a lump sum payment in the amount

of $20,000.00 on or before January 31, 2019. Movant agrees to waive future assessments (against Debtor

but not a subsequent owner) for a period of twelve months, beginning with the November 2018 assessment,

provided the $20,000 is timely paid.


        ORDERED, that should the Debtor fail to pay as agreed, this Court shall, upon the filing and service

upon Debtor and Debtor’s counsel of an Affidavit of Default in this proceeding by Movant or its counsel

of record, enter an Order permitting the institution of legal proceedings against the Debtor for post-petition

amounts due only. No further hearing will be required for the entry of such an Order and such an Order may

be entered at any time after the expiration of eleven (11) days following the filing of an Affidavit of Default

and service upon Debtor and his counsel of record. If Debtor within eleven (11) days following service of

said Affidavit of Default, delivers payment in full of the delinquency pursuant to this Court's Order or objects

to the Affidavit of Default showing proof of timely payment, the Stay shall be deemed continued.




Consented to:
                  Case 13-21911         Doc 280      Filed 10/30/18      Page 3 of 3



        /s/
Daniel M. Press
Attorney for the Debtor
Chung & Press, P.C.
6718 Whittier Avenue, Suite 200
McLean, Virginia 22101
(703) 734-3800
dpress@chung-press.com


        /s/
Angela Tonello, Esq.
Attorney for the Movant
Cameron Mericle, PA
7875 Belle Point Drive
Greenbelt, MD 20770
(301) 474-2044
atonello@cameronmericle.com

        I HEREBY CERTIFY that the terms of the copy of the Consent Order submitted to the Court are
identical to those set forth in the original Consent Order; and the signatures represented by /s/ on this
copy reference the signatures of consenting parties on the original consent order.
                                                    /s/
                                             Angela Tonello, Esq.
Copies Mailed to:



US Trustee
6305 Ivy Lane, Suite 600
Greenbelt, Maryland 20770

Daniel M. Press
Attorney for the Debtor
Chung & Press, P.C.
6718 Whittier Avenue, Suite 200
McLean, Virginia 22101

Angela Tonello, Esq.
Attorney for the Movant
7875 Belle Pointe Drive
Greenbelt, MD 20770
                                            END OF ORDER
